Exhibit 10.1






AMENDMENT NO. 4
TO THE
ADVISORY AGREEMENT


This Amendment No. 4 to the Advisory Agreement (this “Amendment”) is made and
entered into as of November 8, 2017, by and among Steadfast Apartment REIT,
Inc., a Maryland corporation (the “Company”), Steadfast Apartment REIT Operating
Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”),
and Steadfast Apartment Advisor, LLC, a Delaware limited liability company (the
“Advisor”). The Company, the Operating Partnership and the Advisor are
collectively referred to herein as the “Parties”. Capitalized terms used but not
defined herein shall have the meaning set forth in the Advisory Agreement (as
defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Advisory Agreement,
dated as of December 13, 2013 (as amended, the “Advisory Agreement”), which
provided for, among other matters, the management of the Company’s and the
Operating Partnership’s day-to-day activities by the Advisor;


WHEREAS, the current term of the Advisory Agreement expires December 13, 2017,
which may be renewed for an unlimited number of successive one-year terms; and


WHEREAS, pursuant to Section 28 (Modification), the Parties desire to amend the
Advisory Agreement pursuant to this Amendment in order to renew the term of the
Advisory Agreement for an additional one-year term ending on December 13, 2018.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one-year term, the Advisory Agreement is
hereby amended as follows:


Section 1.1    Renewal of Advisory Agreement. Pursuant to Section 28 of the
Advisory Agreement, the Parties hereby amend Section 18 (Term of Agreement) to
renew the term of the Advisory Agreement, effective as of December 13, 2017, for
an additional one-year term ending on December 13, 2018.


1

--------------------------------------------------------------------------------




ARTICLE II
MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[Signatures on following page]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.


STEADFAST APARTMENT REIT, INC.
                    
By:
/s/Rodney F. Emery
Name:
Rodney F. Emery
Title:
Chief Executive Officer





STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P.


By:
STEADFAST APARTMENT REIT, INC., its General Partner

                    
By:
/s/Rodney F. Emery
Name:
Rodney F. Emery
Title:
Chief Executive Officer







STEADFAST APARTMENT ADVISOR, LLC
                    
By:
/s/Ella S. Neyland
Name:
Ella S. Neyland
Title:
President











- 3 -
LEGAL02/33153663v1